ACCEPTED
                                                                                           03-14-00644-CV
                                                                                                  4248304
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      2/23/2015 2:08:27 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                   No. 03-14-00644-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
__________________________________________________________________
                                                      AUSTIN, TEXAS
                                                  2/23/2015 2:08:27 PM
                 IN THE THIRD COURT OF APPEALS JEFFREY D. KYLE
                          AUSTIN, TEXAS                   Clerk




                                      JOSE A. PEREZ

                                          Appellant

                           Vs.
TEXAS MEDICAL BOARD and MARI ROBINSON JD, in her Official Capacity

                                         Appellees.




                  APPELLANT’S MOTION TO REVISE AND/OR
                  MODIFY THE CLERK’S RECORD ON APPEAL

      Jose A. Perez, respectfully moves the Court to revise and/or modify the clerk’s

record on appeal pursuant to Tex. R. App. P. 55.91. As grounds therefore he shows:

      1- The Clerk of Court filed a 184 pages document entitled “ Clerk’s Record”,

         Vol 1 of 1 on November 14th, 2014;

      2- The Clerk of Court also filed a 100 pages document entitled “ Clerk’s

         Record” , Vol 1 of 1 on February 13th, 2015;




1   Woods v. Alvarez, No. 13-96-088-CV (Tex.App. Dist.13 05/23/1996)
         Wherefore Mr. Perez respectfully requests that November 14th, 2014 set

      of documents be designated as Vol 1 of 2, and the February 13th, 2015

      document as Vol 2 of 2. In the alternative, whatever designation the Courts

      deems proper. He also prays that the time allowed to submit the Amended

      Brief “ be tolled while the instant motion is pending resolution.

Respectfully Submitted,
_______Jose A. Perez__/S/_______________
 34 Candle Pine Place
 The Woodlands, TX 77381
 theaesculapius@gmail.com
 281-673-0452




                      CERTIFICATE OF CONFERENCE

   An email was sent to Mr. Ross was on February 22nd , 2015 regarding the
 merits of the instant motion . He failed or refused to respond.

__________Jose A Perez__/s/____
                          CERTIFICATE OF SERVICE

   It is hereby certified that a copy of the foregoing “ Appellants’ Motion To
Revise and/or Modify the clerk’s record on appeal” was served by emailing a copy
thereof via the State efiling system on this 23rd day February 2015 to:

Ted A Ross, Esq
Assistant Attorney General
PO Box 12548
Austin, TX 78711-2548
ted.ross@texasattorneygeneral.gov
Margaret.Evins@texasattorneygeneral.gov



__________Jose A Perez__/s/____